Opinion by
Ekwall, J.
It was stipulated that the merchandise consists of carpets exported from Iran between the dates of December 21, 1939, and September 26, 1941, and that the issue herein is similar in all material respects to that involved in Abstract 54056. In accordance with stipulation and pursuant to the instructions contained in T. D. 51892, the collector was directed to reliquidate the entries, converting the currency of the invoices, Iranian rials, to United States dollars at the rate of $.053475, except as to any carpets which may have been exported with benefit of drawback.